Title: From John Adams to James Bowdoin, 1 August 1786
From: Adams, John
To: Bowdoin, James


     
      Sir
      London August 1. 1786.
     
     I have lately written to Congress, An Account of the Sentiments and Conduct of the Lords of the Admiralty, upon Captain Stanhopes Letters, which will no doubt be transmitted to you from

N. York. It consists in Substance in the Signification to Capt. Stanhope of the “Sensible Displeasure” of their Lordships, and in his Recall from the American Station.
     In a late Visit to the Hide a Country Seat of Thomas Brand Hollis Esqr, he told me, that among a Parcell of Books he lately Sent to the University or the Accademy of Arts and Sciences he intended to have placed Prices Treatise, on Minerals, Mines and Mining, but it was then lent out. being Since returned, he requested me to transmit it
     The Bearer, will take the Charge of it and deliver it to your Excellency as President of the Accademy of Arts and Sciences to be presented to them, in the Name of Thomas Brand Hollis Esqr, one of their Members, and a Gentleman, with whom, as a beneficent private Character and a warm Friend of Liberty, and of America, I have the Pleasure to live upon Terms of Intimacy.
     With great Respect, and Esteem, I have the / Honour to be, Sir your most obedient and / most humble Servant
     
      John Adams.
     
    